Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 7/08/2022.
2. 	Claims 1-22 are pending in the case. 
3.	Claims 1, 11 and 22 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 7/8/2022, applicant has amended the following:
a) Claims 1, 11 and 22 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11188190 B2. 

Instant Application 
U.S. Patent No. 11188190 B2.
Claim 1
Claim 1
Claim 2
Claim 5
Claim 3
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 1
Claim 8
Claim 2
Claim 9
Claim 3
Claim 10
Claim 4
Claim 11
Claim 10
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 10
Claim 18
Claim 11
Claim 19
Claim 12
Claim 20
Claim 13
Claim 21
Claim 14
Claim 22
Claim 10


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims , therefore, anticipate the patented claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blattner et al. (hereinafter “Blattner”), U.S. Published Application No. 20070168863 A1, in view of Allen et al. (hereinafter “Allen”), U.S. Published Application No. 20180113587 A1. 
Claim 1:
Blattner teaches A system comprising: (Figure 6; system)

a processor; and (par. 69; The processor displays a user interface for the instant messaging session)

a memory component having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: (e.g., memory/ storage from a computer system par. 162; By way of example, the instant message sender system 1605 or the instant message recipient system 1620 may be a personal computer or other type of personal computing device, such as a personal digital assistant or a mobile communications device. par. 187; The avatar data 1808 or 1828 may be stored in persistent storage, transient storage, or stored using a combination of persistent and transient storage.)

causing a communication interface for a communication session to be displayed at a plurality of client devices, including a first client device that is associated with a first user and a second client device that is associated with a second user, the first user being associated with a first avatar and the second user being associated with a second avatar; (e.g., cause a single instant messaging window for an instant messaging session to be displayed at a first and second client device, the session between at least two client devices including a first client device that is associated with a first user, and the second user being associated with a second avatar because each user is associated with one of the avatars interacting with one another  par. 37; The avatars may be displayed in a single instant messaging window, and the displayed animations may create an appearance that the avatars are interacting with one another. Par. 38; By way of example, an instant messaging communication user interface may include a window (or other type of shared or connected display space) that includes two avatars, each avatar representing an instant messaging participant in an instant messaging communication session)
causing an animation sending interface to be displayed in the communication interface of the first client device, the animation sending interface comprising a plurality of animation overlays icons, (e.g., displaying an interface for selecting one out of a plurality of thumbnail avatars for sending avatars to be overlaid on wallpaper (i.e., animation sending interface) Figure 8; animation sending interface par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140 par. 94; The process 700 begins when a user selects an avatar from multiple avatars and the selection is received by the processor executing the process 700 (step 705). For example, a user may select a particular avatar from multiple avatars such as the avatars illustrated in FIG. 8. Each of the avatars 805a-805r is associated with an avatar model that specifies the appearance of the avatar. Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type. The selection may be accomplished, for example, when a user selects one avatar from a group of displayed avatars. The display of the avatars may show multiple avatars in a window, such as by showing a small representation (which in some implementations may be referred to as a "thumbnail") of each avatar. Additionally or alternatively, the display may be a list of avatar names from which the user selects.)  the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions, (e.g., each avatar performing an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.) 
receiving from the first client device a selection of a first animation overlay icon of the plurality of animation overlays icons, the first animation overlay icon comprising the first avatar and the second avatar performing a first action of the plurality of actions; and (e.g., avatar having an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.)
causing a first animation overlay corresponding to the first animation overlay icon to be displayed as an overlay, the communication interface of each of the plurality of client devices, the first animation overlay being an animation. (e.g., in response to selecting a button for direct animation of a selected avatar(i.e., selected first animation overlay icon), cause the selected avatar corresponding to a first user to be displayed as an animated overlay on the wallpaper on the communication interface of each of the plurality of client devices in communication with the first user; the avatar being an animation type that performs an animation action from a list of animations Figure 1; avatars overlaying wallpaper on a single instant messaging window between two clients par. 37; The avatars may be displayed in a single instant messaging window, and the displayed animations may create an appearance that the avatars are interacting with one another. Par. 38; By way of example, an instant messaging communication user interface may include a window (or other type of shared or connected display space) that includes two avatars, each avatar representing an instant messaging participant in an instant messaging communication session) par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140) par. 53; In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated. The action may include pressing a button corresponding to the animation to be played or selecting the animation to be played from a list of animations. For example, the sender may be presented with a button that inspires an animation in the sender avatar 135 and that is distinct from the send button 160. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.)



Blattner fails to expressly teach each of the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions. (emphasis added).
wherein the first avatar and the second avatar in each of the animation overlay icons includes a body and a head of the first avatar having avatar characteristics associated with the first user and of the second avatar having avatar characteristics associated with the second user;

However, Allen teaches each of the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions. (e.g., each of the media overlays comprising animated avatars (i.e., animated to perform a plurality of actions) from one or more users par. 31; present disclosure may generate, display, and apply media overlays to media content items where the media overlays include customized avatars of one or more users. For example, the avatar may represent the user of a computing device performing functionality of the embodiments of the present disclosure. Additionally or alternatively, the media overlay can include an avatar representing one or more other users, such as friends of the user in the user's contact list, as well as one or more users with whom the user of a computing device exchanges electronic communications such as text messages, emails, and media content. Par. 50; The system generates a media overlay (406) based on the retrieved avatar characteristics to generate an overlay that includes the avatar of one or more users) par. 50; where the media overlay includes a dynamic component, such as an animated GIF, the system may convert the media content item to an animated GIF to apply the media overlay to the media content item.  par. 80; In some embodiments, the system may generate a plurality of images containing one or more avatars and allow a user of the system to select which image(s) he/she wishes to include in an electronic communication and/or in a media overlay.)
wherein the first avatar and the second avatar in each of the animation overlay icons includes a body and a head of the first avatar having avatar characteristics associated with the first user and of the second avatar having avatar characteristics associated with the second user; (e.g., first and second avatar including body and head  associated with characteristics of first and second user Figures 5B, 5C 5D;  par. 71; Generation of the images containing user avatars may be based on an event. The event may affect one user (such as the user's birthday) or be common to multiple users. For example, referring to FIG. 5B, an image depicting avatars of two users is generated based on a day of the week. Par. 75; In one exemplary embodiment, referring to FIG. 5C, the system identifies that a first user and second user are both participating in a race, and that the first user finished the race ahead of the second user. The system then automatically generates a media overlay containing the image in FIG. 5C and presents the media overlay to the first user and/or second user via their mobile computing devices for application with a media content item, such as an image or video of the two users racing.)
receiving from the first client device a selection of a first animation overlay icon of the plurality of animation overlays icons, the first animation overlay icon comprising the first avatar and the second avatar performing a first action of the plurality of actions; (e.g. allowing a user to select one or more animated avatars (i.e., animated to perform actions)  in a media overlay  par. 31; present disclosure may generate, display, and apply media overlays to media content items where the media overlays include customized avatars of one or more users. For example, the avatar may represent the user of a computing device performing functionality of the embodiments of the present disclosure. par. 50; where the media overlay includes a dynamic component, such as an animated GIF, the system may convert the media content item to an animated GIF to apply the media overlay to the media content item.  par. 80; In some embodiments, the system may generate a plurality of images containing one or more avatars and allow a user of the system to select which image(s) he/she wishes to include in an electronic communication and/or in a media overlay.)

In the analogous art of instant messaging with animated messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of type of appearance of avatars as taught by Blattner to include the customization within an overlay as taught Allen to provide the benefit of improving the visual personality of electronic messaging participants in effort to enhance communications. (see Allen; abstract, par. 2)


Claim 2 depends on claim 1:
Blattner teaches wherein the communication interface includes a chat presence bar that includes a plurality of presence indicators associated with the users of the client devices. (e.g., any area (i.e., chat presence bar area) of animated avatar associated with a user while the avatar indicates corresponding presence par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar.)

Claim 3 depends on claim 2:
Blattner teaches wherein the chat presence bar displayed on the first client device comprises the presence indicator associated with the first user in an active state, wherein the presence indicator associated with the first user in the active state includes at least a portion of the first avatar. (e.g., animating (i.e., presence indicator associated with active state) of avatar corresponding to presence of a user par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. For example, the recipient avatar may be animated based on presence detection of the recipient or may be animated based on the passage of a predetermined amount of time.)

Claim 4 depends on claim 3:
Blattner teaches wherein, when the first user and the second user are present in the communication session, the chat presence bar displayed on the first client device and the second client device comprises the presence indicator associated with the first user in the active state and the presence indicator associated with the second user in the active state. (e.g., animating both the avatars of the first and second user to interact with each to indicate active presence of both users par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. For example, the recipient avatar may be animated based on presence detection of the recipient or may be animated based on the passage of a predetermined amount of time.)

Claim 5 depends on claim 4:
Blattner teaches wherein the system causes the animation sending interface to be displayed in response to the first client device detecting activation of the presence indicator associated with the first user in the active state. (e.g., animating in direct response to a request from the client device when the device detects activation of the presence indicator associated with the first user in the active state (e.g., presence of the user) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. par. 53;In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated.)

Claim 6 depends on claim 4:
Blattner teaches wherein the system causes the animation sending interface to be displayed in response the first client device detecting activation of the presence indicator associated with the second user in the active state. (e.g., animating the interaction between respective avatars of user in a messaging session in response to the presence of the corresponding user. (i.e.,  activation of the presence indicator associated with the first or second user in the active state) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. Par. 38; In some implementations, the recipient avatar may be animated prior to the recipient's reply to the sender's message. par. 53;In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated.)

Claim 7 depends on claim 2:
Blattner teaches wherein the first animation overlay is caused to be displayed above the chat presence bar. (e.g., each area of animated avatar associated with a user and indicates corresponding presence par. Examiner considers the any background area of the animated avatar indicating presence to read on “above the chat presence bar” 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar.)

Claim 8 depends on claim 1:
Blattner teaches wherein causing the first animation overlay to be displayed as the overlay on the communication interface of each of the plurality of client devices comprises: causing the first animation overlay to be displayed for a predetermined period of time. (e.g., selecting a predetermined animation to play beforehand par. 53; The played animation may be chosen at random from the possible animations of the sender avatar 135, or the played animation may be chosen before the button is selected. )

Claim 9 depends on claim 1:
Blattner teaches wherein the first animation overlay is a three-dimensional animation. (e.g., animating 3D avatars par. 98; Each of the avatars 805a-805r is a multi-dimensional character with depth of personality, voice, and visual attributes. In contrast to representing a single aspect of a user through the use of an unanimated, two-dimensional graphical icon, an avatar of the avatars 805a-805r is capable of indicating a rich variety of information about the user projecting the avatar.  par. 108; The rendering of the prop is synchronized with animations for the three-dimensional avatar.)

Claim 10 depends on claim 1:
Blattner teaches wherein causing the first animation overlay to be displayed as the overlay on the communication interface of each of the plurality of client devices comprises: causing the first animation overlay to be displayed on each of the plurality of client devices associated with users that are present in the communication session. (e.g., in a single instant messaging window on each of the plurality of client devices communicating with each other, displaying animating interaction between first and second avatar that are overlaid over their respective wallpaper based on presence of user Figure 1; single instant messaging window (i.e., communication interface of each of the plurality of client devices) par. 13; The first avatar and the second avatar may be animated in response to presence detection before a message is sent from the first user to the second user such that the first avatar appears to interact with the second avatar. par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140)

Claim 11:
Blattner teaches A method comprising:
causing, by a processor, (par. 69; The processor displays a user interface for the instant messaging session)  a communication interface for a communication session to be displayed at a plurality of client devices including a first client device that is associated with a first user and a second client device that is associated with a second user, (e.g., cause a single instant messaging window for an instant messaging session to be displayed at a first and second client device, the session between at least two client devices including a first client device that is associated with a first user, and the second user being associated with a second avatar because each user is associated with one of the avatars interacting with one another  par. 37; The avatars may be displayed in a single instant messaging window, and the displayed animations may create an appearance that the avatars are interacting with one another. Par. 38; By way of example, an instant messaging communication user interface may include a window (or other type of shared or connected display space) that includes two avatars, each avatar representing an instant messaging participant in an instant messaging communication session) the first user being associated with a first avatar and the second user being associated with a second avatar causing an animation sending interface to be displayed in the communication interface of the first client device, the animation sending interface comprising a plurality of animation overlays icons, (e.g., displaying an interface for selecting one out of a plurality of thumbnail avatars for sending avatars to be overlaid on wallpaper (i.e., animation sending interface) Figure 8; animation sending interface par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140 par. 94; The process 700 begins when a user selects an avatar from multiple avatars and the selection is received by the processor executing the process 700 (step 705). For example, a user may select a particular avatar from multiple avatars such as the avatars illustrated in FIG. 8. Each of the avatars 805a-805r is associated with an avatar model that specifies the appearance of the avatar. Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type. The selection may be accomplished, for example, when a user selects one avatar from a group of displayed avatars. The display of the avatars may show multiple avatars in a window, such as by showing a small representation (which in some implementations may be referred to as a "thumbnail") of each avatar. Additionally or alternatively, the display may be a list of avatar names from which the user selects.)  the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions, (e.g., each avatar performing an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.) 

receiving from the first client device a selection of a first animation overlay icon of the plurality of animation overlays icons, the first animation overlay icon comprising the first avatar and the second avatar performing a first action of the plurality of actions; and (e.g., avatar having an animation action out of multiple animation actions. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.)

causing a first animation overlay corresponding to the first animation overlay icon to be displayed on the communication interface of each of the plurality of client devices, the first animation overlay being an animation that includes the first avatar and the second avatar performing the first action, wherein the overlay is displayed as a layer above the communication interface. (e.g., in response to selecting a button for direct animation of a selected avatar(i.e., selected first animation overlay icon), cause the selected avatar corresponding to a first user to be displayed as an animated overlay on the wallpaper on the communication interface of each of the plurality of client devices in communication with the first user; the avatar being an animation type that performs an animation action from a list of animations Figure 1; avatars overlaying wallpaper on a single instant messaging window between two clients par. 37; The avatars may be displayed in a single instant messaging window, and the displayed animations may create an appearance that the avatars are interacting with one another. Par. 38; By way of example, an instant messaging communication user interface may include a window (or other type of shared or connected display space) that includes two avatars, each avatar representing an instant messaging participant in an instant messaging communication session) par. 44; The recipient avatar 115 is displayed over, or in place of, the wallpaper applied to the window portion 120 Likewise, the sender avatar 135 is displayed over, or in place of, the wallpaper applied to the window portion 140) par. 53; In addition, the sender avatar 135 or the recipient avatar 115 may be animated in direct response to a request from the sender or the recipient. Direct animation of the sender avatar 135 or the recipient avatar 115 enables use of the avatars as a means for communicating information between the sender and the recipient without an accompanying instant message. For example, the sender may perform an action that directly causes the sender avatar 135 to be animated, or the recipient may perform an action that directly causes the recipient avatar 115 to be animated. The action may include pressing a button corresponding to the animation to be played or selecting the animation to be played from a list of animations. For example, the sender may be presented with a button that inspires an animation in the sender avatar 135 and that is distinct from the send button 160. par. 94; Each of the avatars 805a-805r also includes multiple associated animations, each animation identified as being of a particular animation type.)

Blattner fails to expressly teach each of the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions. (emphasis added).
wherein the first avatar and the second avatar in each of the animation overlay icons includes a body and a head of the first avatar having avatar characteristics associated with the first user and of the second avatar having avatar characteristics associated with the second user;

However, Allen teaches each of the animation overlays icons comprising the first avatar and the second avatar performing a plurality of actions. (e.g., each of the media overlays comprising animated avatars (i.e., animated to perform a plurality of actions) from one or more users par. 31; present disclosure may generate, display, and apply media overlays to media content items where the media overlays include customized avatars of one or more users. For example, the avatar may represent the user of a computing device performing functionality of the embodiments of the present disclosure. Additionally or alternatively, the media overlay can include an avatar representing one or more other users, such as friends of the user in the user's contact list, as well as one or more users with whom the user of a computing device exchanges electronic communications such as text messages, emails, and media content. Par. 50; The system generates a media overlay (406) based on the retrieved avatar characteristics to generate an overlay that includes the avatar of one or more users) par. 50; where the media overlay includes a dynamic component, such as an animated GIF, the system may convert the media content item to an animated GIF to apply the media overlay to the media content item.  par. 80; In some embodiments, the system may generate a plurality of images containing one or more avatars and allow a user of the system to select which image(s) he/she wishes to include in an electronic communication and/or in a media overlay.)
wherein the first avatar and the second avatar in each of the animation overlay icons includes a body and a head of the first avatar having avatar characteristics associated with the first user and of the second avatar having avatar characteristics associated with the second user; (e.g., first and second avatar including body and head  associated with characteristics of first and second user Figures 5B, 5C 5D;  par. 71; Generation of the images containing user avatars may be based on an event. The event may affect one user (such as the user's birthday) or be common to multiple users. For example, referring to FIG. 5B, an image depicting avatars of two users is generated based on a day of the week. Par. 75; In one exemplary embodiment, referring to FIG. 5C, the system identifies that a first user and second user are both participating in a race, and that the first user finished the race ahead of the second user. The system then automatically generates a media overlay containing the image in FIG. 5C and presents the media overlay to the first user and/or second user via their mobile computing devices for application with a media content item, such as an image or video of the two users racing.)
receiving from the first client device a selection of a first animation overlay icon of the plurality of animation overlays icons, the first animation overlay icon comprising the first avatar and the second avatar performing a first action of the plurality of actions; (e.g. allowing a user to select one or more animated avatars (i.e., animated to perform actions)  in a media overlay  par. 31; present disclosure may generate, display, and apply media overlays to media content items where the media overlays include customized avatars of one or more users. For example, the avatar may represent the user of a computing device performing functionality of the embodiments of the present disclosure. par. 50; where the media overlay includes a dynamic component, such as an animated GIF, the system may convert the media content item to an animated GIF to apply the media overlay to the media content item.  par. 80; In some embodiments, the system may generate a plurality of images containing one or more avatars and allow a user of the system to select which image(s) he/she wishes to include in an electronic communication and/or in a media overlay.)

In the analogous art of instant messaging with animated messages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of type of appearance of avatars as taught by Blattner to include the customization within an overlay as taught Allen to provide the benefit of improving the visual personality of electronic messaging participants in effort to enhance communications. (see Allen; abstract, par. 2)


Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 12. 

Claim 13 depends on claim 12:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 13. 

Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 14. 

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 15. 

Claim 16 depends on claim 14:
Claim 16 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 16. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 17. 

Claim 18 depends on claim 11:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 18. 

Claim 19 depends on claim 11:
Claim 19 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 19. 

Claim 20 depends on claim 11:
Claim 20 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 20. 

Claim 21 depends on claim 11:
Blattner teaches wherein causing the first animation overlay to be displayed further comprises: causing the plurality of client devices to vibrate or generate a sound. (e.g., animating avatar with sounds to verbally interact par. 7; The first avatar may be animated such that the first avatar appears to physically interact with the second avatar, move toward or away from the second avatar, touch the second avatar, verbally interact with the second avatar, speak with the second avatar, speak an audible greeting to the second avatar, hear sounds made by the second avatar, or hear words spoken by the second avatar.)

Independent Claim 22:
Claim 22 is substantially encompassed in claim 11, therefore, Examiner relies on the same rationale set forth in claim 11 to reject claim 22. (see Blattner; par. 18; Implementations of any of the techniques discussed above may include a method or process, a system or apparatus, or computer software on a computer-accessible medium. )


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Allen“ reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145